United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Munster, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1860
Issued: March 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2007 appellant filed a timely appeal from a June 1, 2007 merit decision of an
Office of Workers’ Compensation Programs’ hearing representative who affirmed a January 22,
2007 schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this schedule award.
ISSUE
The issue is whether appellant has more than a two percent right upper extremity
impairment and a two percent left upper extremity impairment, for which she received schedule
awards.
FACTUAL HISTORY
On August 10, 1999 appellant, then a 41-year-old letter carrier, filed an occupational
disease claim. She alleged that on July 14, 1999 she first realized the numbness and burning
sensation in her hands was employment related.1 The Office accepted the claim for bilateral
1

This was assigned claim file number 09-0456581.

carpal tunnel syndrome. In a second claim, also filed a August 10, 1999, appellant alleged that
on August 9, 1999 she first realized her left thumb condition was employment related.2 The
Office accepted this claim for left thumb tendinitis. On June 30, 2001 appellant filed an
occupational disease claim alleging that on December 19, 2000 she first realized her bilateral
carpal tunnel condition had been aggravated by her employment.3 The Office accepted the claim
for bilateral carpal tunnel syndrome on August 29, 2001.
On December 12, 2003 appellant filed an occupational disease claim alleging that on
November 30, 2003 she first realized her bilateral carpal tunnel condition was employment
related.4 The Office accepted her claim for exacerbation of bilateral carpal tunnel. The Office
paid appropriate compensation and authorized carpal tunnel surgery, which was performed on
April 28 and June 16, 2005.
On April 18, 2006 appellant filed a claim for a schedule award.
On June 13, 2006 the Office referred appellant to Dr. Richard H. Sidell, Jr., Boardcertified orthopedic surgeon, for an evaluation to determine the extent of her work-related
impairment. In a report dated July 14, 2006, Dr. Sidell reviewed the history of injury and
medical treatment. Appellant related that her carpal tunnel condition improved following
surgery, but she still experienced some residual minimal symptoms. Dr. Sidell noted no
electromyography (EMG) studies were available for review as none were performed following
her surgery. On examination, he noted no muscle atrophy, full range of motion in the hands and
wrists and a “minimally positive Tinel’s [s]ign at the right carpal area and a minimally positive
wrist compression test.” Dr. Sidell also found “normal sensation to pinprick, vibratory sensation
and two-point discrimination,” a negative bilateral Finkelstein test and “no tenderness over the
1st dorsal compartment bilaterally.” He reported minimal residual bilateral carpal tunnel
symptoms following her carpal tunnel surgery. Dr. Sidell opined that appellant had reached
maximum medical improvement. He stated:
“The [American Medical Association,] Guides to [the Evaluation of Permanent]
Impairment calls for ratings not to exceed [five] percent of the upper extremity. I
would recommend allowing [two] percent impairment of the right upper extremity
and [two] percent of the left upper extremity for a combined total of four percent
([four] percent) of the upper extremity using the [C]ombined [V]alues [C]hart on
[p]age 604.”

2

This was assigned claim file number 09-0456582. On July 26, 2000 the Office combined claim file numbers
09-0456581 and 09-0456582 with 09-0456581 as the master claim file number.
3

This was assigned claim number file 09-2010955. On May 22, 2006 the Office combined this claim file number
with 09-0456581. The master claim file number was listed as 09-0456581.
4

This was assigned claim file number 09-2041536. On May 22, 2006 the Office doubled this claim number with
claim file number 09-0456581. Claim file number 09-0456581 was the master file number.

2

In an August 30, 2006 report, an Office medical adviser noted his review of Dr. Sidell’s
July 14, 2006 report and found that appellant met the criteria found in scenario two on page 4955
of the A.M.A., Guides.6 He rated a two percent permanent impairment to each upper extremity,
resulting from the normal sensibility and residual carpal tunnel syndrome.
On January 22, 2007 appellant received a schedule award for a two percent permanent
impairment to both her right and left arms. The period of the award was for 12.48 weeks and ran
from July 14, 2006, the date of maximum medical improvement, to October 9, 2006.
On February 5, 2007 appellant requested review of the written record by an Office
hearing representative.7
By decision dated June 1, 2007, an Office hearing representative affirmed the January 27,
2007 schedule award determination.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act8 and its
implementing regulations9 sets forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.10
The A.M.A., Guides evaluates the permanent impairment caused by carpal tunnel
syndrome by determining whether such a condition falls within one of three categories discussed
in section 16.5d.11 Under the first category, if there are positive clinical findings of median
nerve dysfunction and an electrical conduction delay, the condition is rated under the standards
found earlier in Chapter 16 for evaluating sensory or motor deficits due to peripheral nerve
disorders. Under the second category, if there is normal sensibility (evaluated by two-point
discrimination and Semmes-Weinstein monofilament testing) and normal opposition strength
with abnormal sensory and/or motor latencies or abnormal EMG testing of the thenar muscles,
5

The Office medical adviser noted the page as 459, is appears to be a typographical error.

6

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

7

Appellant also requested an updated impairment rating for her left knee. However, as the Office has not issued
a final decision on this issue, it is not before the Board on this appeal. See 20 C.F.R. § 501.2(c).
8

5 U.S.C. § 8107.

9

20 C.F.R. § 10.404.

10

Id.; see Billy B. Scoles, 57 ECAB ___ (Docket No. 05-1696, issued December 7, 2005).

11

See A.M.A., Guides 495.

3

an impairment rating not to exceed five percent of the upper extremity may be justified. Under
the third category, if there is normal sensibility, opposition strength and nerve conduction
studies, there is no objective basis for an impairment rating.12
ANALYSIS
The Office accepted appellant’s claim for left thumb tendinitis, bilateral carpal tunnel
syndrome and bilateral carpal tunnel release. The Office granted her a schedule award for two
percent impairment of the right upper extremity and a two percent impairment of the left upper
extremity.
As noted, Office procedures13 provide that upper extremity impairment secondary to
carpal tunnel syndrome and other entrapment neuropathies should be calculated using section
16.5d and Tables 16-10, 16-11 and 16-15.14 Regarding carpal tunnel syndrome, section 16.5d of
the A.M.A., Guides evaluates the permanent impairment caused by this condition by determining
whether such a condition falls within one of three categories. The Board has noted that the fifth
edition of the A.M.A., Guides provides that impairment for carpal tunnel syndrome be rated on
motor and sensory impairments only.15 Thus, Dr. Sidell and the Office medical adviser properly
did not include an impairment rating for pain.
Dr. Sidell and the Office medical adviser agreed that appellant has two percent
impairment to both her left and right extremities. He classified appellant under scenario number
two of section 16.5d, noting that she had normal sensibility, normal opposition strength and
minimal residual symptoms following her carpal tunnel release with significant post surgery
improvement.16 The Office medical adviser agreed with Dr. Sidell’s impairment rating. Both
Dr. Sidell and the Office medical adviser properly applied the A.M.A., Guides in reaching this
determination. The A.M.A., Guides state that, when normal sensibility and opposition strength
with abnormal sensory and/or motor latencies or abnormal EMG testing of the thenar muscles, a
residual carpal tunnel syndrome is still present, an impairment rating is not to exceed five percent
of the upper extremity.17 Dr. Sidell, an examining physician, determined that, based on
appellant’s medical findings, she had a two percent impairment to the left upper extremity and a
two percent impairment to the right upper extremity. The Board finds that both physicians
properly applied the A.M.A., Guides. The Board notes that there is no other medical evidence of
record which establishes greater impairment to appellant’s upper extremities. The Board,
therefore, finds that the report of Dr. Sidell and the Office medical adviser establishes that
appellant has no greater than the two percent impairment awarded for each upper extremity.
12

Id.

13

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808 (August 2002)
14

Supra note 6.

15

Robert V. Disalvatore, 54 ECAB 351 (2003).

16

Id.

17

See A.M.A., Guides 495.

4

CONCLUSION
The Board finds that appellant has failed to establish that she has more than two percent
impairment to for each upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 1, 2007 is affirmed.
Issued: March 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

